Case 1:18-cv-00588-RM-KMT Document 66 Filed 06/04/20 USDC Colorado Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                               Magistrate Judge Kathleen M. Tafoya

  Civil Action No. 18–cv–00588–RM–KMT


  LARRY ALLEN THOMPSON,

         Plaintiff,

  v.

  JASON LENGRICH, WARDEN, BUENA VISTA CORR. FAC.,
  JENNIFER HANSEN, BVCF SECURITY SVC. CAPTAIN, and
  WILLIAM CATTELL, BVCF EAST UNIT SUPERVISOR,

         Defendants.


                                               ORDER


         Before the court is Plaintiff’s “Renewed Motion for Appointment of Counsel Pursuant to

  D.C.COLO.LAttyR 15.” ([“Motion”], Doc. No. 58.) No response has been filed to the Motion,

  and the time to do so has lapsed. After carefully considering the Motion, as well as related

  briefing, the court has determined that the interests of justice do not warrant the appointment of

  civil counsel.

         The determination as to whether to appoint counsel in a civil case is left to the sound

  discretion of the district court. Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). The

  court must “give careful consideration to all the circumstances with particular emphasis upon

  certain factors that are highly relevant to a request for counsel.” Id. (quoting McCarthy v.

  Weinberg, 753 F.2d 836, 838 (10th Cir. 1985)). Those factors include: “the merits of the
Case 1:18-cv-00588-RM-KMT Document 66 Filed 06/04/20 USDC Colorado Page 2 of 5




  litigant’s claims, the nature of the factual issues raised in the claims, the litigant’s ability to

  present his claims, and the complexity of the legal issues raised by the claims.” Id. (quoting

  Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991)). “The burden is on the applicant to

  convince the court that there is sufficient merit to his claim to warrant the appointment of

  counsel.” Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004) (quoting

  McCarthy, 753 F.2d at 838). “Only in those extreme cases where the lack of counsel results in

  fundamental unfairness will the district court’s decision be overturned.” Id. (quoting McCarthy,

  753 F.2d at 839).

          Pursuant to the Local Rules of Practice of the United States District Court for the District

  of Colorado-Attorney, the following unrepresented parties are eligible for the appointment of pro

  bono counsel: (1) a party who has been granted leave to proceed in forma pauperis under 28

  U.S.C. § 1915; (2) an unrepresented prisoner; and (3) a non-prisoner, unrepresented party who

  demonstrates limited financial means. D.C.COLO.LAttyR 15(e). In addition to eligibility, the

  court applies the following factors and considerations to evaluate a motion for the appointment

  of counsel in a civil case: (1) the nature and complexity of the action; (2) the potential merit of

  the pro se party’s claims; (3) the demonstrated inability of the unrepresented party to retain an

  attorney by other means; and (4) the degree to which the interests of justice will be served by the

  appointment of counsel, including the benefit the court may derive from the assistance of the

  appointed counsel. D.C.COLO.LAttyR 15(f)(1)(B).




                                                      2
Case 1:18-cv-00588-RM-KMT Document 66 Filed 06/04/20 USDC Colorado Page 3 of 5




         Plaintiff Larry Allen Thompson, a pro se inmate litigant,1 brings this action under 42

  U.S.C. § 1983, alleging that he was subjected to unconstitutional conditions of confinement

  while incarcerated at the Colorado Department of Corrections’ Buena Vista Correctional Facility

  [“BVCF”]. (Doc. No. 10 at 2-26.) He alleges, specifically, that BVCF is overcrowded and

  understaffed, and that these conditions, along with the prison’s shower conditions and policies,

  violated his rights under the Fourth, Eighth, and Fourteenth Amendments. (Id. at 4-26.) Plaintiff

  lodges his claims against three individual BVCF prison guards, in their official and personal

  capacities. (Id. at 2-26.) He seeks injunctive relief, as well as compensatory and punitive

  damages. (Id. at 28.)

         After an initial screening under 28 U.S.C. § 1915A, all of Plaintiff’s claims were

  dismissed, as legally frivolous. (Doc. No. 13.) On appeal, the Tenth Circuit reversed and

  remanded the dismissal of the following causes of action: (1) the Eighth Amendment claims,

  which were premised on BVCF’s shower conditions and policy, against Defendants in their

  individual capacities; (2) the Eighth Amendment claim, which was premised on overcrowding

  and understaffing at BVCF, against Defendant Lengerich in his individual capacity; (3) the

  Fourteenth Amendment bodily privacy claims against Defendants in their individual capacities;

  and (4) the Fourteenth Amendment equal protection claims against Defendants in their individual




  1
    Mindful of Plaintiff’s pro se status, the court “review[s] his pleadings and other papers liberally
  and hold[s] them to a less stringent standard than those drafted by attorneys.” Trackwell v. United
  States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted); see Haines v. Kerner, 404 U.S.
  519, 520–21 (1972) (holding the allegations of a pro se complaint “to less stringent standards than
  formal pleadings drafted by lawyers”).


                                                   3
Case 1:18-cv-00588-RM-KMT Document 66 Filed 06/04/20 USDC Colorado Page 4 of 5




  capacities.2 (Doc. No. 26 at 17.) The claims are neither novel, nor complex, and as evidenced

  by his successful appeal, Plaintiff has relayed the substance of his claims effectively thus far.

         In support of his present request for the appointment of counsel, Plaintiff states that he

  “has no formal and/or legal education or training in the field & practice of law.” (Mot. 3.)

  Plaintiff reports that he remains “financially unable to retain private counsel,” despite making

  “several attempts to obtain (pro bono) representation.” (Id.) He also reports that, due to

  complications arising from the COVID-19 pandemic, his access to the prison law library has

  recently been restricted to less than three hours per week. (Id.) Plaintiff contends that

  Defendants “have more than an overwhelming advantage” in this case, because they are

  represented by “highly educated, legally trained, Bar certified licensed attorneys.” (Id.)

  Thompson argues that such an advantage “is contrary to the interests of justice.” (Id.) Plaintiff

  is adamant that he “deserve[s] to be properly, professionally, and aggressively represented.”

  (Id.) Nevertheless, Plaintiff does not specifically address the nature and complexity of the

  action, the potential merit of his claims, or the actual efforts he has undertaken to retain an

  attorney by other means. See D.C.COLO.LAttyR 15(f)(1)(B). Although Plaintiff has expressed

  concern about his ability to litigate this case while incarcerated, his inmate status alone does not

  entitle him to appointed counsel. See Williams v. Ezell, 534 F. App’x 699, 703 (10th Cir. 2013);

  Griffin v. Ortiz, 286 F. App’x 538, 541 (10th Cir. 2008). In addition, the court does not see any

  benefit that it may derive from the assistance of appointed counsel. Moreover, discovery in this

  matter is currently stayed; thus, the parties’ outstanding obligations are limited. On balance,


  2
   Discovery in this matter was stayed, on May 18, 2020, pending resolution of an outstanding
  motion to dismiss. (Doc. No. 62; see Doc. No. 54.)


                                                    4
Case 1:18-cv-00588-RM-KMT Document 66 Filed 06/04/20 USDC Colorado Page 5 of 5




  therefore, the court cannot conclude that the interests of justices would be served by the

  appointment of pro bono counsel.

         Accordingly, it is

         ORDERED that Plaintiff’s “Renewed Motion for Appointment of Counsel Pursuant to

  D.C.COLO.LAttyR 15” (Doc. No. 58) is DENIED.

         This 3rd day of June, 2020.




                                                   5
